395 N.W.2d 494 (1986)
223 Neb. 906
Teresa M. COLE, Appellant,
v.
Ronnie L. COLE, Appellee.
No. 85-678.
Supreme Court of Nebraska.
October 24, 1986.
*495 Leonard P. Vyhnalek of McCarthy, McCarthy & Vyhnalek, North Platte, for appellant.
John J. Battershell, McCook, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
This is an appeal from an order modifying the custody provisions of a decree of dissolution of the parties' marriage. The modification order changed custody of the parties' minor child from the appellant mother to the appellee father. Custody matters are initially entrusted to the sound discretion of the trial judge, which matters, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial judge's discretion. In our de novo review, where the evidence is in conflict, we will give weight to the fact that the trial judge observed and heard the witnesses and accepted one version of the facts rather than another. Chalupa v. Chalupa, 220 Neb. 704, 371 N.W.2d 706 (1985); Parsons v. Parsons, 219 Neb. 736, 365 N.W.2d 841 (1985). After reviewing the matter de novo on the record, we find no abuse of the discretion of the trial court, and we find that custody of the minor child should be changed as ordered by the trial court.
AFFIRMED.